DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 10, 15, 17, 19-20, 28, and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Batzer et al. (US 2012/0203312).
Regarding claim 1, Batzer discloses a device for controlling tissue temperature, the device comprising: a first cannula (fig.8; first tube 816, see also [0069]) for delivering a cold slurry directly to a target tissue underneath a patient's skin [0069], thereby cooling the target tissue, the first cannula comprising a first open distal end (the open of the distal end first tube 816) and a first proximal end in fluid communication with a source of cold slurry (fig.8; fluid delivery device 818, see also [0065]); a second cannula (fig.8; a second tube 826) comprising a second open distal end (distal opening 
Regarding claim 10, Batzer discloses the device of claim 1, wherein the first and second cannulas each have a size and shape suitable for inserting through a subject's skin (fig.8; see also [0066]).
Regarding claim 15, Batzer discloses the device of claim 1, wherein the thermal insulator is any one of fluid, gas, air, gel, and aerogel [0071].
Regarding claim 17, Batzer discloses the device of claim 1, wherein the balloon has a length that is greater than its width (fig.8).
Regarding claim 19, Batzer discloses the device of claim 1, wherein the balloon has a longitudinal axis and is concaved as defined by a point along a line parallel to and offset from the longitudinal axis. The edge of device 802 has a curved portion (concaved) that is offset from the longitudinal axis (fig.8).
Regarding claim 20, Batzer discloses the device of claim 1 further comprising a guide, the guide comprising a working channel sized to house the second cannula and the balloon disposed around the second cannula; and wherein the balloon is deployed from the working channel when in use [0071].
Regarding claim 28, Batzer discloses the device of claim 1, wherein the balloon has a linear shape. Device 802 has a linear shape along the longitudinal axis (fig.8).
Regarding claim 30, Batzer discloses the device of claim 1, wherein the second cannula is configured to be insertable through the patient's skin (fig.8, see also [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Batzer et al. (US 2012/0203312) in view of Callister et al. (US 2006/0122673).
Regarding claim 11-14, Batzer discloses the claimed invention above. However, Batzer does not disclose a cold slurry temperature monitor extending beyond the first open distal end to measure a temperature of the delivered cold slurry; wherein 
Callister teaches a systems and methods (fig.2) for accurate temperature modification of a patient (abstract). The system comprises temperature sensor on the catheter used to treat or control the patient's body core temperature puts the sensor in a position where the blood or other body fluid (cooling or heating fluid flowing through the catheter) is perturbed by the catheter.  The sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76.  In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient [0071]. temperature monitor includes a temperature sensor at a distal end of the cold slurry temperature monitor; wherein the temperature sensor is a forward infrared (FIR) sensor also teaches that the temperature sensor may be located at the very distal end of the catheter, or a sensor or sensors may be mounted at a selected location or locations along the length of the catheter that is inserted within the lumen of the blood vessel [0071].  As previously described, the probe may have a thermistor, or two or more thermistors for redundancy, disposed on the distal portion of the probe for sensing the temperature of the blood after it has flowed past the heat exchanger.  The signals from the temperature sensors may be communicated to controller 70 using a wireless means using suitable hardware associated with the sensors and the controller respectively, such as infrared [0154]. Therefore, it would have been obvious to one of ordinary skill in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Batzer et al. (US 2012/0203312) in view of Anderson et al. (US 2003/0220674). 
Regarding claim 16, Batzer discloses that the ice slurry may include a liquid such as water with one or more additives selected to control a transition temperature of the ice slurry.  The ice slurry may include a liquid with one or more additives selected to control a viscosity of the ice slurry [0012]. However, Batzer does not disclose the additive being glycerol. Anderson teaches cooling elements contain cooling agents in the form of a solid, liquid or gas.  Solid cooling agents can comprise, for example thermal conductive materials, such as metals, metal plates, glasses, gels and ice or ice slurries.  Liquid cooling agents can comprise, for example, saline, glycerol.
Claim 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Batzer et al. (US 2012/0203312). 
Regarding claim 18 and 29, Batzer discloses the claimed invention above. Batzer does not specifically disclose wherein the balloon is generally spherical and wherein the balloon has a ring shape. However, Batzer clearly teaches that an insulation layer 808 may aid in unfurling and positioning the device 802 by pressurization with air or other suitable gas, or additional air channels may be provided that can be inflated to impose a desired shape to the cooling device 802 [0071]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have any shape of a balloon that is desired by the treatment including generally spherical and ring shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed on 09/30/2021 have been fully considered but they are not persuasive. The Applicant agued saying that Batzer does not contemplate direct delivery of the cold slurry to a target tissue, but rather teaches that the liquid is at all times contained within the device. The Applicant further states that, it is clear from the disclosure of Batzer that the cooling fluid of the embodiment of Figure 8 is at all times contained within the cooling device 802, and never comes into direct contact with the tissue, as required by claim 1.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies directly contacting the tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The cooling fluid in Batzer is delivered directly to the target area to cool the desired organ as shown in figure. Batzer discloses “Once the cooling device 802 is filled, the cooling device 802 may remain in place for a desired amount of time to cool the organ.  For example, the device 802 containing the ice slurry therein may remain on the kidney for up to 20 minutes to cool the kidney to below 20.degree” [0076]. The examiner agrees that the cooling fluid of Batzer is contained within the cooling device.  However, the claim language only requires for the cold slurry to be delivered directly to the target tissue. The current claim does not require for the cold slurry to be in direct contact with the target tissue. The examiner respectfully suggests for the Applicant to include the direct contact requirement in the claim limitation in order to overcome the current rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794